COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       MEMORANDUM ORDER ON MOTION FOR RHEARING

Appellate case name:      Eihab Rajab Masoud v. Deborah Handler

Appellate case number:    01-14-00439-CV

Trial court case number: 12-DCV-198932

Trial court:              328th District Court of Fort Bend County

       It is ORDERED that the motion for rehearing is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the Court

Panel consists of Chief Justice Radack, Justice Higley and Justice Massengale.


Date: July 14, 2015